Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 3/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations in Claim 11 of “wherein the first member outer longitudinal surface is coplanar with the platform outer longitudinal surface when the platform is in the stored configuration”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044780 to Foley et al (hereinafter Foley) in view of US 2010/0071996 to Huang and USP 2514524 to Steele.
Foley discloses (Claim 11). A folding work platform 100, comprising: a platform 110 having a first end 175, a second end 185, a longitudinal plane, an outer perimeter, and an outside longitudinal surface; a first leg frame 120 pivotably coupled to the platform 110 proximal to the first end and a second leg frame 120 pivotably coupled to the platform 110 proximal to the second end, the first and second leg frames 120 configured to be adjustable relative to the platform between an open, use configuration (Figs. 1-6) and a closed, storage configuration (Figs. 7-12), the first and second leg frames 120 each comprising: a pair of legs, each of the legs including a first member 130 pivotably having an outer longitudinal surface coupled to the platform 110; and an intermediate rung member 150 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface operably coupled to respective distal ends of the first members of the pair of legs, thereby serving as a first connection between the pair of legs; a proximal rung member 140 operably coupled to the first members of the pair of legs proximate where the first members are pivotably coupled to the platform; and wherein the first member outside longitudinal surface is coplanar with the platform outer longitudinal surface when the platform is in the storage configuration ([0033]; Figs. 9-12); (Claim 13). The work platform of claim 11, further comprising one or more leg lock release mechanisms 160 configured to secure pair of leg frames in the use configuration; (Claim 14). The work platform of claim 13, further comprising a first bumper and a second bumper positioned in proximity to the opposite ends of the platform.  
The differences being that Foley fails to disclose the limitations in (i) Claim 11 of the pair of legs configured to be selectively adjustable in length, each of the legs including a second member shiftable relative to the first member; (ii) Claim 11 of the intermediate rung member 150 including a length extension lock mechanism comprising pins extending through the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs; (iii) Claim 11 of the length extension lock mechanism located on the interior surface; (iv) Claim 18; (v) Claim 19. 
Huang discloses a folding work platform, comprising: a platform 1 having a first end, a second end, a longitudinal plane, and an outer perimeter; a first leg frame 2 pivotably coupled to the platform 1 proximal to the first end and a second leg frame 2 pivotably coupled to the platform 1 proximal to the second end, the first and second leg frames 2 configured to be adjustable relative to the platform 1 between an open, use configuration (Fig. 1) and a closed, storage configuration (Figs. 13-14), the first and second leg frames 2 each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including a first member 21 pivotably coupled to the platform 1 at a proximate end and having a distal end, and a second member 21 shiftable relative to the first member 21; an intermediate rung member 22 having a stepping surface and an interior surface and operably coupled to the first members 21 of the pair of legs, thereby serving as a first connection between the pair of legs, the intermediate rung member including a length extension lock mechanism 5 located on the interior surface (such as shown in Figs. 7, 9, and 11) comprising pins 52 configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs.
Meanwhile, Steele discloses a pair of legs configured to be adjustable in length, each of the legs including a first member 23,24 coupled to a platform 17, and a second member 5,6 shiftable relative to the first member 23,24; an intermediate rung member for stepping including a length extension lock mechanism comprising pins 10,11 extending through both of the first members 23,24 and second members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user.
Regarding (iii), Jian discloses an extendable and retractable ladder comprising: a pair of legs 1,2 configured to be selectively adjustable in length, each of the legs including a first member having a distal end, and a second member shiftable relative to the first member; an intermediate rung member 4 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface, the intermediate rung member 4 including a length extension lock mechanism 54,55 located on the interior surface ([0027], lines 31-37: “(for the sake of easy operation, both the front and rear sides of the rung 4 can be disposed with controlling handles, as shown in FIGS. 3 and 4)”.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Huang, Steele and Jian, to modify Foley to include the limitations (i) Claim 11 of the pair of legs configured to be selectively adjustable in length, each of the legs including a second member shiftable relative to the first member; (ii) Claim 11 of the intermediate rung member 150 including a length extension lock mechanism comprising pins extending through the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs; (iii) Claim 11 of the length extension lock mechanism located on the interior surface; (iv) Claim 18 of wherein the length extension lock mechanism is configured to be operated with a single hand, thereby promoting ease in adjusting a length of the pair of legs in order to increase the overall versatility of the work platform.  
Regarding (v) Claim 19 of wherein the width extension lock mechanism is biased towards a locked position when subjected to vibration, thereby inhibiting inadvertent retraction of the pair of feet relative to the crossmember during use, it would have been obvious and well within the level of one skilled in the art to modify Foley, as modified, by providing a spring biased width extension lock mechanism biasing toward a locked position and a spring biased length extension lock mechanism biasing toward a locked position when subjected to vibration in order to prevent accidental unlocking, and since spring biased lock mechanism is well known in the art.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USP 5332062 to Revere in view of Jian, US 2017/0183881 to Yoo and USP 2514524 to Steele.
Revere discloses a folding work platform device configured to be adjustable in height, while enabling ease in transformation between an open, use configuration and a closed, storage configuration, the folding work platform comprising: a platform 1,2 having a first end, a second end, a longitudinal plane, an outer perimeter, and an outside longitudinal surface; a first leg frame 3 pivotably coupled to the platform proximal to the first end and a second leg frame 3 pivotably coupled to the platform proximal to the second end, the first and second leg frames 3 configured to be adjustable relative to the platform between the open, use configuration and the closed, storage configuration, wherein the first and second leg frames 3 are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration, each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including (Figs. 3, 3-1, 3-2) a first member 3A comprising an outer longitudinal surface pivotably coupled to the platform, and a second member 3C shiftable relative to the first member; an intermediate rung member 3B having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface operably coupled to respective distal ends of the first members 3A of the pair of legs, thereby serving as a first connection 21Attorney Docket No. 2914.113US03 between the pair of legs, wherein the first member outer longitudinal surface is coplanar with the platform outer longitudinal surface when the platform is in the closed, storage configuration; wherein the first and second leg frames are configured to be positioned within the outer perimeter of the platform in the closed configuration (Figs. 2 & 4).
The differences being that Revere fails to clearly disclose the limitations in the claim of (i) the intermediate rung member including a length extension lock mechanism comprising pins extending through the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, wherein the length extension lock mechanism is configured to be operated with a single hand of a user, thereby promoting ease in adjusting a length of the pair of legs; (ii) the length extension lock mechanism located on the interior surface; and (iii) a proximal end rung member operably coupled to the first members of the pair of legs in proximity to proximal ends thereof, thereby serving as a second connection between the pair of legs.
Regarding (i), Steele discloses a pair of legs configured to be adjustable in length, each of the legs including a first member 23,24 coupled to a platform 17, and a second member 5,6 shiftable relative to the first member 23,24; an intermediate rung member for stepping including a length extension lock mechanism comprising pins 10,11 extending through both of the first members 23,24 and second members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user.
Regarding (ii), Jian discloses an extendable and retractable ladder comprising: a pair of legs 1,2 configured to be selectively adjustable in length, each of the legs including a first member having a distal end, and a second member shiftable relative to the first member; an intermediate rung member 4 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface, the intermediate rung member 4 including a length extension lock mechanism 54,55 located on the interior surface ([0027], lines 31-37: “(for the sake of easy operation, both the front and rear sides of the rung 4 can be disposed with controlling handles, as shown in FIGS. 3 and 4)”.
Regarding (iii), Yoo discloses a platform, a leg frame comprising a pair of legs configured to be selectively adjustable in length, each of the legs including a first member pivotably coupled to the platform, and a second member shiftable relative to the first member; a proximal end rung member H operably coupled to the first members of the pair of legs in proximity to proximal ends thereof, thereby serving as a connection between the pair of legs.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Steele, Jian and Yoo, to modify Revere to include the limitations of (i) the intermediate rung member including a length extension lock mechanism comprising pins extending through the first members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, wherein the length extension lock mechanism is configured to be operated with a single hand of a user, thereby promoting ease in adjusting a length of the pair of legs; (ii) the length extension lock mechanism located on the interior surface; and (iii) a proximal end rung member operably coupled to the first members of the pair of legs in proximity to proximal ends thereof, thereby serving as a second connection between the pair of legs in order to increase the overall versatility of the platform.
Claims 1-4, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0071996 to Huang in view of US 2009/0065304 to Jian, USP 3410232 to Krueger, USP 2514524 to Steele, and US 2016/0153232 to Kieffer et al (hereinafter Kieffer).
Huang discloses a folding work platform, comprising: a platform 1 having a first end, a second end, a longitudinal plane, and an outer perimeter; a first leg frame 2 pivotably coupled to the platform 1 proximal to the first end and a second leg frame 2 pivotably coupled to the platform 1 proximal to the second end, the first and second leg frames 2 configured to be adjustable relative to the platform 1 between an open, use configuration (Fig. 1) and a closed, storage configuration (Figs. 13-14), the first and second leg frames 2 each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including a first member 21 pivotably coupled to the platform 1 at a proximate end and having a distal end, and a second member 21 shiftable relative to the first member 21; an intermediate rung member 22 having a stepping surface and an interior surface and operably coupled to the first members 21 of the pair of legs, thereby serving as a first connection between the pair of legs, the intermediate rung member including a length extension lock mechanism 5 located on the interior surface (such as shown in Figs. 7, 9, and 11) comprising pins 52 configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs; wherein the intermediate rung stepping surface extends beyond the outer perimeter of the platform in the open, use configuration; a proximal rung member 22 operably coupled to the first members of the pair of legs proximate where the first members are pivotably coupled to the platform; and wherein the first and second leg frames 2 are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration (Figs. 13-14); further comprising one or more leg lock release mechanisms 4 (Figs. 1-3) configured to secure the first and second leg frames in the open, use configuration; wherein the first and second leg frames are constructed of aluminum ([0027], line 3); wherein the first member of the pair of legs 21 is constructed of an extruded tube having a substantially rectangular cross section ([0027], line 5); further comprising a proximal end rung member 21 operably coupled to the first members 21 of the pair of legs in proximity to proximal ends thereof, thereby serving as a third connection between the pair of legs; feet 3 operably coupled to respective distal ends of the leg second members; wherein the length extension lock mechanism 5 is configured to be operated with a single hand, thereby promoting ease in adjusting a length of the pair of legs. 
The differences being that Huang fails to clearly disclose the limitations in (i) Claims 1 and 20 of the interior surface orthogonal to and adjacent to the stepping surface and the length extension lock mechanism located on the interior surface; (ii) Claims 1 and 20 of the intermediate rung member operably coupled to respective distal end of the first members of the pair of legs; (iii) Claims 1 and 20 of the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user; (iv) Claim 4; (v) Claims 10 and 20 of wherein the width extension lock mechanism is biased towards a locked position when subjected to vibration, thereby inhibiting inadvertent retraction of the pair of feet relative to the crossmember during use.
Regarding (i), Jian discloses an extendable and retractable ladder comprising: a pair of legs 1,2 configured to be selectively adjustable in length, each of the legs including a first member having a distal end, and a second member shiftable relative to the first member; an intermediate rung member 4 having a stepping surface and an interior surface orthogonal to and adjacent to the stepping surface, the intermediate rung member 4 including a length extension lock mechanism 54,55 located on the interior surface ([0027], lines 31-37: “(for the sake of easy operation, both the front and rear sides of the rung 4 can be disposed with controlling handles, as shown in FIGS. 3 and 4)”.
Regarding (ii), Krueger discloses a folding work platform comprising: a platform 8 having a first end, a second and, a longitudinal plane, and an outer perimeter; a first leg frame pivotably coupled the platform 8 proximal to the first end and a second leg frame pivotably coupled to the platform 8 proximal to the second end, the first and second leg frames configured to be adjustable relative to the platform between an open, use configuration and a closed, storage configuration, wherein the first and second leg frames are configured to be positioned within the outer perimeter of the platform 8 in the closed, storage configuration, each comprising: a pair of legs configured to be selectively adjustable in length, each of the legs including a first member 12,14 pivotably coupled to the platform 8, and a second member 36,38 shiftable relative to the first member 12,14; an intermediate rung member 42 operably coupled to respective distal ends of the first members 12,14 of the pair of legs, thereby serving as a first connection between the pair of legs, the intermediate rung member 42 including a length extension lock mechanism configured to inhibit shifting of the second members 36,38 of the pair of legs relative to the first members 12,14 of the pair of legs, wherein the length extension lock mechanism is configured to be operated with a single hand of a user, thereby promoting ease in adjusting a length of the pair of legs; a base rung member including a crossmember 40 operably coupled to the respective distal ends of the second members 36,38 of the pair of legs, thereby serving as a second connection between the pair of legs; and a proximal end rung member 16 operably coupled to the first members 12,14 of the pair of legs in proximity to proximal ends thereof, thereby serving as a third connection between the pair of legs; wherein the first and second leg frames are configured to be positioned within the outer perimeter of the platform in the closed, storage configuration; one or more leg lock release mechanisms 20 configured to secure the first and second leg frames in the open, use configuration. Meanwhile, Kieffer discloses a folding work platform comprising first and second leg frames, each comprising: a pair of legs configured to be selectively adjustable in length, each leg including a first member, and a second member shiftable relative to the first member, a base rung configured to be selectively adjustable in width, the base rung member including a crossmember 70 operably coupled to the respective distal ends of the second members of the pair of legs, thereby serving as a second connection between the pair of legs, a pair of feet 80,82 shiftable relative to the cross member 70, and a width extension lock mechanism ([0037], Figs. 3-8) configured to inhibit shifting of the pair of feet 80,82 relative to the crossmember 70.
Regarding (iii), Steele discloses a pair of legs configured to be adjustable in length, each of the legs including a first member 23,24 coupled to a platform 17, and a second member 5,6 shiftable relative to the first member 23,24; an intermediate rung member for stepping including a length extension lock mechanism comprising pins 10,11 extending through both of the first members 23,24 and second members configured to inhibit shifting of the second members of the pair of legs relative to the first members of the pair of legs, the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jian, Krueger, Kieffer and Steele, to modify Huang by providing the limitations in (i) Claims 1 and 20 of the interior surface orthogonal to and adjacent to the stepping surface and the length extension lock mechanism located on the interior surface for ease of operation; (ii) Claims 1 and 20 of the intermediate rung member operably coupled to respective distal end of the first members of the pair of legs; (iii) Claims 1 and 20 of the pins of length extension lock mechanism extending through both of the first members, wherein both pins of the lock mechanism can be operating simultaneously by one hand of a user in order to increase the overall versatility of the folding work platform.
Regarding (iv) claim 4, it would have been obvious and well within the level of one skilled in the art to provide the platform of Krueger, as modified, with a first bumper positioned in proximity to the first end of the platform and a second bumper positioned in proximity to the second end of the platform for its well-known intended purpose.  
Regarding (v) Claims 10 and 20 of wherein the width extension lock mechanism is biased towards a locked position when subjected to vibration, thereby inhibiting inadvertent retraction of the pair of feet relative to the crossmember during use, it would have been obvious and well within the level of one skill in the art to modify Krueger, as modified, by providing a spring biased width extension lock mechanism biasing toward a locked position and a spring biased length extension lock mechanism biasing toward a locked position when subjected to vibration in order to prevent accidental unlocking, and since spring biased lock mechanism is well known in the art.
Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments on page 13, 112(a) written description requirement, the disclosure in the Specification and drawings of both the parent application 16/253837 and the present application discloses “within the confines of the outer perimeter”. Therefore, the examiner respectfully take the position that “within the confines of the outer perimeter” does not provide adequate support for “coplanar”, and as such, “coplanar” is new matter. The present application should have been filed as a CIP of 16/253837, instead of a CON.
Drawings
The drawings were received on 3/15/2022.  These drawings are unacceptable.
Specification
The amendment filed 3/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “coplanar with”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 11, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637